Pep, Curiam,—
The 45th section of the act of 13th June, 1836, relating to the commencement of actions (Stroud’s Purd. tit. Action) prescribes that “ in every writ of attachment shall be contained a clause commanding the officer to summon all persons in whose hands or possession the said goods or chattels, or any of them may be attached, so that they and every of them be and appear before the said court at the day and place mentioned in the said writ, to answer what shall be objected against them and abide the judgment of the court therein.” This is in form and substance a process to bring in the garnishees as fully as in the case of an ordinary summons, in relation to which it is settled, that a foreign corporation cannot be summoned by a service on its head or chief officer who at the time of service is within the territorial jurisdiction of the court. Nash & the Rector, 1 Miles 78.
Rule absolute.